Kupferman, J. P. (dissenting in part).
While I agree that the matter should be remanded for further consideration of whether there was voluntary retirement, I would affirm that portion of the order which provides for the payment of $1,000 for the embarrassment involved. To provide both for the difference in wage payments and for embarrassment damages amounts to duplication, and if it is for punitive purposes, then the sum of $1,000 is sufficient.
Sandler and Milonas, JJ., concur with Fein, J.; Kupferman, J. P., and Kassal, J., dissent in part in an opinion by Kupferman, J. P.
Order, State Human Rights Appeal Board dated July 27, 1982, modified only to the extent of remanding for further consideration finding number 23 that “complainant voluntarily retired from the WCB effective August 17,1978” and the order premised thereon directing that respondent New York State Workers’ Compensation Board pay petitioner Anna S. Weiss as back pay for the period June 22, 1978 to August 17, 1978 a sum of money based on the difference between the salary that she received as a Senior Research Analyst, Grade 23, and the salary she would have received had she been promoted to the position of Assistant Director of Research and Statistics, Grade 25, and directing WCB to pay her the sum of $1,000 as damages for humiliation, embarrassment and mental anguish, and is otherwise affirmed.